          Case 2:19-cv-01484-KJD-NJK Document 24 Filed 10/26/20 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF NEVADA
 6
 7   MATHEW WHITE,
                                                          Case No.: 2:19-cv-01484-KJD-NJK
 8          Plaintiff(s),
                                                                        ORDER
 9   v.
10   WAL-MART STORES, INC., et al.,
11          Defendant(s).
12         On March 18, 2020, Defendant filed a notice of settlement indicating that dismissal papers
13 would be filed shortly thereafter.    Docket No. 23.     Dismissal papers have not been filed.
14 Accordingly, dismissal papers must be filed no later than November 9, 2020.
15         IT IS SO ORDERED.
16         Dated: October 26, 2020
17                                                             ______________________________
                                                               Nancy J. Koppe
18                                                             United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                   1
